The defendant in error brought this action against the plaintiff in error to recover damages to cattle belonging to him which were transported over the company's line. The plaintiff recovered a judgment, which was affirmed in the Court of Civil Appeals.
The cattle were received by the Galveston, Harrisburg  San Antonio Railway Company, destined to Caney, Kan., and were routed over the line of the receiving carrier to its connection with the San Antonio  Aransas Pass Railroad, thence over the latter line to the defendant's road at Waco, thence over the defendant's road to its junction with the Missouri Pacific Railroad, and thence over the Missouri Pacific to their destination. The charges for the entire transportation were paid in advance to the initial carrier, and the fact that the freight had been paid was noted on the waybill which accompanied the shipment to Waco. There was some evidence tending to show unnecessary delay in transporting the cattle over the defendant's line. When the cattle reached Caney, Kan., they were not delivered, for the reason that it did not appear to the agent of the Missouri Pacific company at that station that the freight had been paid. They were placed in muddy stock pens and held for about thirty hours, by reason of which they were deteriorated in value. *Page 331 
During the progress of the trial, the deposition of one Martin, the local agent of the San Antonio  Aransas Pass Railway Company, was offered in evidence, in which, "having been asked to attach the contract or waybill upon which the cattle were shipped," he testified: "That said cattle came into the possession of the San Antonio  Aransas Pass Railway Company on a bill of lading issued by the Galveston, Harrisburg  San Antonio Railway at Sabinal, Texas, in which said bill of lading the said cattle were contracted to be delivered at Waco, Texas. That the bill of lading had not been issued beyond that point for the reason that the Galveston, Harrisburg  San Antonio Railway Company did not have through billing arrangements with the Missouri, Kansas  Texas Railway Company beyond Waco." The defendant, by counsel, objected to the testimony on the ground "that said bill of lading was the best evidence of the terms of the contract upon which the cattle were shipped from Sabinal to Waco and its absence was not sufficiently accounted for to authorize secondary proof of its contents." The objection was overruled and the testimony admitted. In this we think there was no error. The statement of facts shows that the witness was asked to attach the papers to the deposition and that he declined to do so, for the reason that the rules of the company did not permit it. It is to be inferred from his deposition that the witness was, at the time of its taking, agent of the San Antonio 
Aransas Pass Railroad Company at Waco, and that his deposition was taken in McLennan County. At all events, it does not appear that he resided in Caldwell County, in which the case was tried, and, in the absence of proof, we should have to assume, in support of the court's ruling, that such fact did not exist. The point therefore falls within the rule laid down in the case of Sayles v. Bradley, 92 Tex. 406, in which, under similar circumstances, it was held that secondary evidence of the contents of a writing was admissible.
The question of the admissibility of the testimony of De Witt, the agent of the Missouri Pacific Railroad Company, at Caney, Kan., is a more difficult one. His deposition was taken and offered in evidence, and, as shown by the bill of exceptions, contained the following testimony: "That said cattle reached their destination at Caney, Kan., upon a bill of lading issued by the Missouri, Kansas  Texas Railway Company of Texas at Waco, Texas, or that said bill of lading showed that no freight had been prepaid, and that there was due upon said cattle the entire freight from Sabinal, Texas, to Caney, Kan." The statement of facts shows that the witness testified as to the contents of the waybill and not of the bill of lading, but we think this discrepancy unimportant. The testimony was objected to on the ground "that the same was hearsay and would be permitting the witness to testify to the contents of a written instrument without first properly accounting for the nonproduction of said instrument." The objection was overruled and the answers read. The testimony was clearly not hearsay. In this instance, however, it does not appear that any effort *Page 332 
was made to procure the original paper or that the witness was asked to attach it to his answers. There are two lines of decisions upon the question of the admission of secondary evidence as to the contents of a written instrument when it is beyond the jurisdiction of the court. In some of the courts, it is held that it must be shown that some effort has been made to procure the original, but the weight of authority seems to be that such showing is not necessary. Young v. Railway, 80 Ala. 100; Bozeman v. Browning, 31 Ark. 364; Kleeberg v. Schrader (Minn.), 72 N.W. Rep., 59; Manning v. Maroney, 87 Ala. 563; Waller v. Cralle, 8 Mon., 11; Shepard v. Giddings, 22 Conn. 282; Otto v. Trump, 115 Pa., 425; Zellerbach v. Allenberg, 99 Cal. 57; Bowden v. Achor, 95 Ga. 243. The showing, if any, must be made to the trial judge, and we are of opinion that where the circumstances are such as to indicate that an effort to procure the original writing would be unavailing no proof of such effort is necessary. No good reason is seen for requiring a party to do a futile thing. The writing in this case was in the possession of officers of the Missouri Pacific Railway Company and was a voucher, useful in keeping their accounts, and it seems to us that it was not at all probable that they would have consented to part with its possession. Clearly the witness, if he still had it in his possession, was not authorized to yield it up. We conclude that the court did not err in admitting the testimony.
One McGuffin, a witness for the plaintiff, was permitted to testify, over the objection of the defendant, that the value of the cattle on the day of their arrival at Caney was $25 per head, and that on the day after they were worth only $22.50. The objection was urged, after, in response to a question by defendant's counsel, he had answered in effect, that he only knew the market value at that place by reason of the facts that on the day of their arrival "a fellow asked him if they could be bought for $25 per head, and that on the next day the same party told him he would give $22.50 for said cattle." We think that these facts were not sufficient to justify the court in admitting in evidence this opinion of the witness as to the value of the cattle, and that it was error not to exclude the testimony. But the effect of the evidence was merely to show the deterioration in value of the cattle by reason of their detention in the pens, and there were two other witnesses who testified without objection upon the same point, — each of whom testified to as much or a greater depreciation in value from the same cause as did McGuffin. There was no other testimony upon the point. The testimony of this witness was merely corroborative of that of the others, each of whom testified that the cattle were depreciated by the detention $3 or $4 per head. The verdict of the jury itemized the damages awarded by them and allowed only $1.50 per head on this account. It is apparent, therefore, as we think, that the admission of the testimony could not have influenced the verdict to the prejudice of the defendant and that therefore it was harmless. There was no error in refusing to admit testimony as to the price which plaintiff *Page 333 
paid for the cattle at Sabinal, or as to what they cost him delivered at Caney. This was an immaterial matter. His damage was the same, no matter what they may have cost him.
Finding no error in the proceedings for which the judgment should be reversed, the judgment of the trial court and that of the Court of Civil Appeals are affirmed.
Affirmed.